FILED
                            NOT FOR PUBLICATION                              OCT 5 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



DAVID RICHARD PINNOW,                            No. 09-16619

               Petitioner - Appellant,           D.C. No. 4:08-cv-00584-RCC

  v.
                                                 MEMORANDUM *
CONRAD M. GRABER,

               Respondent - Appellee.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Federal prisoner David Richard Pinnow appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2241 habeas petition. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Pinnow contends that he is entitled to 16 months credit towards his federal

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for the time he spent in custody pursuant to a writ of ad prosequendum,

before his sentence was imposed. Pinnow remained subject to the jurisdiction of

the state during the time he spent in custody pursuant to the writ. See Thomas v.

Brewer, 923 F.2d 1361, 1367 (9th Cir. 1991) (“When an accused is transferred

pursuant to a writ of habeas corpus ad prosequendum he is considered to be ‘on

loan’ to the federal authorities so that the sending state’s jurisdiction over the

accused continues uninterruptedly.”) (internal citation omitted). Accordingly, the

credits earned during that period applied to his state sentence only. See 18 U.S.C.

§ 3585(b). Pinnow is also not entitled to credit for the month between the

imposition of his federal sentence and the date he commenced service of that

sentence. See 18 U.S.C. § 3585(a); Taylor v. Reno, 164 F.3d 440, 445 (9th Cir.

1998) (federal sentence commences when service of that sentence begins, not when

sentence is imposed).

      Pinnow also contends that the sentencing judge intended to credit him for

the time he spent in state custody. This contention is not supported by the record.

See 18 U.S.C. § 3584(a) (“Multiple terms of imprisonment imposed at different

times run consecutively unless the court orders that the terms are to run

concurrently.”).

      AFFIRMED.


                                            2                                        09-16619